DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. See MPEP 2173. 05 (i).
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,122,328. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,328. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant Application
Patent 11,122,328
Claims 1, 8 and 15: A method comprising: determining, by a computing device, that the computing device is within a threshold distance of a playback device; determining, by the computing device, that the playback device is not authorized to playback media items of a playback queue, the playback queue comprising identification of a plurality of media items for playback and media item data for each respective media item of the plurality of media items; requesting, by the computing device, a delegate token from a media server to allow the playback device to playback media items of the playback queue; receiving, by the computing device, the delegate token from the media server; and transferring, by the computing device, the delegate token and playback of the playback queue to a media application on the playback device.
Claims 1, 8 and 15: A system comprising: one or more processors; and a non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: determining, by a computing device, that the computing device is within a threshold distance of a playback device; determining, by the computing device, a media playback state of the computing device, the media playback state indicating that the computing device is currently playing media from a playback queue, wherein the playback queue comprises identification of a plurality of media items for playback and media item data for each respective media item of the plurality of media items; and automatically transfer playback of the playback queue to a media application on the playback device in response to concurrently determining that: 1) the computing device is proximate to the playback device based on the computing device being within the threshold distance of the playback device, and 2) the computing device is currently playing media from the playback queue.
Claims 2, 9 and 16: he method of claim 1, further comprising: receiving, by the computing device, a broadcast signal from the playback device, the broadcast signal comprising a device identifier of the playback device, wherein playback of the playback queue is automatically transferred to the media application on the playback device in further response to recognizing the device identifier of the playback device.
Claims 2, 9 and 16: The method of claim 1, further comprising: receiving, by the computing device, a broadcast signal from the playback device, the broadcast signal comprising a device identifier of the playback device.
Claims 3,10 and 17: The method of claim 2, wherein playback of the playback queue is automatically transferred to the media application on the playback device in further response to recognizing the device identifier of the playback device.
Claims 5, 12 and 18: The non-transitory computer readable medium of claim 8, wherein the operations further comprise detecting a position and orientation of the computing device using one or more sensors, and wherein playback of the playback queue is automatically transferred to the media application on the playback device in further response to the computing device being in a resting position based on the position and orientation of the computing device.
Claims 4, 11 and 18: The method of claim 1, further comprising determining, by the computing device, state information of the playback device, wherein the computing device determines that the playback device is in a resting position based on the state information of the playback device.
Claims 7, 14 and 20: The method of claim 1, further comprising, prior to automatically transferring playback of the playback queue to the media application on the playback device: stopping, by the computing device, playback of a currently playing media item; recording, by the computing device, a time offset in the currently playing media item where playback is stopped; and storing, by the computing device, the time offset in corresponding media item data in the playback queue.
Claims 7, 14 and 20: The method as recited in claim 1, further comprising, prior to automatically transferring playback of the playback queue to the media application on the playback device: stopping, by the computing device, playback of a currently playing media item; recording, by the computing device, a time offset in the currently playing media item where playback is stopped; and storing, by the computing device, the time offset in corresponding media item data in the playback queue.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corlett (USPPGPubN 20160050244, referred to as Corlett).
Regarding claims 1, 8 and 15:
A method comprising: 
Corlett teaches determining, by a computing device, that the computing device is within a threshold distance of a playback device, (Corlett, determining which users may join the event space and how the server will choose an active streaming device from among users, for example, close physical proximity to the event host, [0078], proximity to a Wi-Fi network or close proximity to one another, a certain geographical area as determined by GPS coordinates of the user's client device, [0025]); 
Corlett teaches determining, by the computing device, that the playback device is not authorized to playback media items of a playback queue, the playback queue comprising identification of a plurality of media items for playback and media item data for each respective media item of the plurality of media items, (Corlett, the event space may be password protected, open to users who receive an invitation from the event host, [0078] wherein the stream of media is based on media stored locally on the user's client device (e.g., a playlist), [0066]); 
Corlett teaches requesting, by the computing device, a delegate token from a media server to allow the playback device to playback media items of the playback queue, (Corlett, controller 104 can set a different device as the new active streaming device by first alerting that device so that the user of that device can prepare and queue up media for playback, determining which streaming device in a queue is to be set as an active streaming device, [0039], [0062], [0063]); 
Corlett teaches receiving, by the computing device, the delegate token from the media server, (Corlett, software running on client devices 14 may provide access to the event address to a particular event space wherein he event space may be accessible via an “event address,” which may be a uniform resource locator (“URL”) link that is shared with potential attendees, [0024]); and 
Corlett teaches transferring, by the computing device, the delegate token and playback of the playback queue to a media application on the playback device, (Corlett, controller 104 may switch to a new active streaming device upon detecting that any of the conditions set in the rules have been met, [0034]-[0035], [0038]).
Regarding claims 2, 9 and 16:
Corlett teaches the method of claim 1, further comprising: receiving, by the computing device, a broadcast signal from the playback device, the broadcast signal comprising a device identifier of the playback device, wherein playback of the playback queue is automatically transferred to the media application on the playback device in further response to recognizing the device identifier of the playback device, (Corlett, controller 104 can includes information regarding the session, such as identifying information regarding each device, [0061] wherein the streaming devices may be queued in server 100 as potential selectees as the active streaming device, for example, one or more of connection manager 102 and controller 104 that causes the processor(s) of server 100 to queue the devices (e.g., by storing a list of information for the currently connected devices) for potential selection as an active streaming device, [0062].
Regarding claims 3 and 10:
Corlett teaches the method of claim 1, wherein the delegate token allows the playback device to access the media items of the playback queue through a media service account corresponding to the computing device, (Corlett, controller 104 causes the processor(s) to store in memory other information regarding the session, such as identifying information regarding each device that was set as the active streaming device, [0061], [0065], [0079], Fig. 4).
Regarding claims 4, 11 and 17:
Corlett teaches the method of claim 1, wherein the delegate token is configured to only be usable by the playback device to access the media items of the playback queue, (Corlett, shared media experience an electronic device owned by any other attendee who is permitted to and based on rules established on server 100 receive a media stream from server 100, [0021] wherein users may be permitted to join the event space if they meet the criteria set during the event space configuration at step 203, Fig. 4).
Regarding claims 5, 12 and 18:
Corlett teaches the method of claim 1, further comprising detecting a position and orientation of the computing device using one or more sensors, wherein playback of the playback queue is automatically transferred to the media application on the playback device in further response to the computing device being in a resting position based on the position and orientation of the computing device, (Corlett, a user may be required to be in a certain geographical area as determined by GPS coordinates of the user's client device wherein controller 104 can, within a predetermined time (e.g., 20 seconds) after alerting the selected device, additionally cause playback of media submitted by the still-current active streaming device to fade out as part of ending the current session. Controller 104 can also cause one or more display devices 16 and/or media output system 18 to announce to event participants that the selected device is the next (or is now) the active streaming device, [0039]).
Regarding claims 6, 13 and 19:
Corlett teaches the method of claim 1, wherein requesting the delegate token from the media server comprises: sending, by the computing device, a media asset request to the media server, the media asset request including identifiers for the media items of the playback queue, an account identifier that identifies a user account used to enqueue the media items in the playback queue, and a device identifier for the computing device, (Corlett, controller 104 can set a different device as the new active streaming device by first alerting that device so that the user of that device can prepare and queue up media for playback, [0039], [0033]).
Regarding claims 7, 14 and 20:
Corlett teaches the method of claim 1, further comprising, prior to automatically transferring playback of the playback queue to the media application on the playback device: stopping, by the computing device, playback of a currently playing media item; recording, by the computing device, a time offset in the currently playing media item where playback is stopped; and storing, by the computing device, the time offset in corresponding media item data in the playback queue, (Corlett, controller 104 can, within a predetermined time (e.g., 20 seconds) after alerting the selected device, additionally cause playback of media submitted by the still-current active streaming device to fade out as part of ending the current session wherein controller 104 can set a new session that ends the prior session, and cause media from the newly-selected active streaming device to be played back, [0039]).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        July 27, 2022